PER CURIAM.
Appeal from an order overruling defendant’s demurrer to-plaintiff’s alternative -writ of mandamus made and entered November 4, 1918. Notice of appeal was.filed in this court December 17, 1918. Thereafter by four separate written stipulations filed in this court appellant’s time for serving and filing briefs was extended to May 1, 1919. No appeal record or briefs have been filed, and no stipulation for further extension, of time for serving briefs has been filed. Appellant is therefore in default.
The order of the trial court appealed from is affirmed.